Citation Nr: 0907384	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-19 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to nonservice-connected disability pension 
benefits.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1974 to March 1978 
and from September 1980 to July 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

The record reflects that the Veteran requested to be afforded 
with a personal hearing before the Board to be held at the RO 
(i.e., Travel Board hearing) in his June 2006 VA Form 9.  The 
RO subsequently notified the Veteran that he had been 
scheduled for a Travel Board hearing by way of September 2007 
correspondence.  However, the Veteran failed to appear for 
the scheduled hearing and did not offer any explanation for 
such failure.  Accordingly, the Veteran's hearing request is 
considered withdrawn.  38 C.F.R. § 20.704(d) (2008).    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he is unable to secure or follow 
gainful employment as a result of his nonservice-connected 
bipolar disorder.  

Nonservice-connected pension benefits are provided to a 
veteran with honorable active military service of 90 days or 
more during a period of war, which is not in dispute here, 
who is permanently and totally disabled from nonservice-
connected disability not the result of the veteran's willful 
misconduct and who meets certain annual income limitation 
requirements.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 
3.3, 4.17 (2008).  

A review of the record reveals that the Veteran told a VA 
social worker and psychiatrist on June 8, 2006 that his 
application for disability benefits through the Social 
Security Administration (SSA) had been denied.  However, no 
attempt to obtain the SSA records has been made.  The Board 
notes that the record on which the Veteran's disability claim 
with SSA was decided may contain additional relevant evidence 
with respect to the issue on appeal.  The Board also notes 
that once VA is put on notice that a claimant was denied or 
is in receipt of disability benefits from SSA, VA has a duty 
to obtain the records associated with that decision.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Thus, the Board finds 
that a remand is necessary so that the records associated 
with the Veteran's claim for disability benefits from SSA may 
be obtained and associated with the claims file.  All 
procedures set forth in 38 C.F.R. § 3.159(c) pertaining to 
requests for records from Federal facilities must be 
followed. 

Additionally, the Board observes that the most recent VA Form 
21-527 (Income-Net Worth and Employment Statement) was 
received on June 14, 2006, wherein the Veteran reported that 
he was receiving no income at that time.  However, it does 
not appear that the most updated income information and 
employment status has been obtained by VA.  Indeed, in a June 
8, 2006 VA treatment record, it is noted that the Veteran 
told his psychiatrist that he had been working for $75 per 
week painting at an apartment complex with the hope of 
securing an apartment at that time.  The Veteran also 
reported that he was concerned about his financial needs and 
was looking for gainful employment because his SSA 
application had been denied.  Less than two weeks later, in a 
June 19, 2006 VA treatment record, the Veteran's psychiatrist 
wrote that the Veteran was working part-time as a painter and 
remained hopeful in securing an apartment as he was no longer 
living in the mission and was staying with a friend.  
However, the Veteran's Narcotics Anonymous sponsor 
subsequently told the Veteran's VA social worker on June 26, 
2006 that the Veteran had secured gainful employment at that 
time.  As the Veteran's current employment status and income 
are unclear from the record but clearly pertinent to the 
claim, the Board finds that a remand is also necessary in 
order to provide the Veteran with the opportunity to submit 
updated information pertaining to his current employment 
status and annual income.          

Furthermore, the Veteran's representative indicated in the 
Informal Hearing Presentation that appropriate examination 
should be performed by a specialist to determine whether the 
Veteran is unable to secure or follow gainful employment due 
to his bipolar disorder and any related symptomatology.  The 
record shows that no medical examination has been conducted 
or a medical opinion obtained with respect to the claim.  
Upon consideration of the foregoing and review of the record, 
the Board finds that the Veteran should be afforded with a 
mental examination and a medical opinion based on review of 
the record regarding the effect of his bipolar disorder on 
his employability on remand.  

Moreover, any outstanding VA treatment records pertaining to 
psychiatric treatment the Veteran has received from December 
2004 to the present should be obtained and associated with 
the claims folder on remand.      

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Please send correspondence to the 
Veteran asking him to provide an updated 
VA Form 21-527 (Income-Net Worth and 
Employment Statement) or otherwise provide 
updated information about his employment 
status and income.  Please enclose the 
referenced form in the correspondence.  

2.  Please obtain any records pertaining 
to a decision by SSA regarding any claim 
filed by the Veteran for benefits through 
that agency, to include the decision 
itself and the medical records relied upon 
in reaching the decision.  All records 
and/or responses received should be 
associated with the claims file.  All 
procedures set forth in 38 C.F.R. § 
3.159(c)(2) pertaining to requests for 
records from Federal facilities must be 
followed.  Likewise, all notice procedures 
as set forth in 38 C.F.R. § 3.159(e)(1), 
for identified records that are not 
obtained must be followed.

3.  Please obtain and associate with the 
claims file all outstanding VA treatment 
records pertaining to the Veteran's 
psychiatric disorder from December 2004 to 
the present.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should be documented in 
the claims file, and the Veteran should be 
informed in writing.

4.  After any outstanding VA treatment and 
SSA records have been obtained, please 
arrange for the Veteran to undergo a VA 
pension examination to determine the 
nature, extent and severity of any 
psychiatric disability found to be 
present.  The examiner must comment on the 
effect of the Veteran's psychiatric 
disability on his ability to secure or 
obtain substantially gainful employment 
based on examination findings and review 
of the claims folder.  Any diagnosed 
disorder must be evaluated for the 
specific purpose of assessing their 
relative degree of industrial impairment, 
in light of the Veteran's medical and 
vocational history.  The examiner must 
also estimate the Veteran's Global 
Assessment of Functioning (GAF) scale 
score.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
The examiner should confirm that the 
claims folder was reviewed.  

5.  After any additional development 
deemed necessary is accomplished, the 
Veteran's claim should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.


The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



